Citation Nr: 0905344	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest wound. 

2.  Entitlement to service connection for residuals of a 
fracture of the right fibula. 

3.  Entitlement to service connection for chronic sinusitis. 

4.  Entitlement to service connection for a choroidal nevus 
of the left eye.

5.  Entitlement to service connection for night sweats.

6.  Entitlement to an initial compensable rating for 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1972 and from April 1988 to September 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  In an October 
2005 decision, the RO denied service connection for residuals 
of a fracture of the right fibula, chronic sinusitis, 
residuals of a chest wound, and for a choroidal nevus of the 
left eye.  In February 2007, the RO denied service connection 
for night sweats.

In September 2007, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  At that time, the 
Veteran submitted additional evidence since the statements of 
the case were issued.  But since he submitted a waiver of 
initial RO consideration, the Board may review this newly 
submitted evidence in the first instance.  38 C.F.R. §§ 
19.31, 20.800, 20.1304(c) (2008).

The issue concerning the propriety of the initial 
noncompensable (zero percent) rating assigned for the 
Veteran's service-connected headaches is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran has a retained 
piece of shrapnel in his chest from a hand grenade explosion 
during combat in Vietnam.  

2.  There is no evidence that the Veteran ever fractured or 
injured his right fibula while on active duty in the 
military.

3.  There is no evidence of a diagnosis or any current 
existing chronic disability involving sinusitis.

4.  The Veteran's choroidal nevus of the left eye is a 
development or congenital defect, with no evidence of a 
superimposed disease or injury in service.

5.  The Veteran's night sweats have not been attributed to a 
known clinical diagnosis.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, a chest 
wound was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West Supp. 2005); 38 C.F.R.     §§ 3.102, 3.303, 
3.304 (2008).

2.  Service connection for residuals of a fracture of the 
right fibula is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2005); 38 C.F.R.        §§ 3.102, 3.303 
(2008).

3.  Service connection for chronic sinusitis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for a choroidal nevus of the left eye 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Service connection for a disability involving night 
sweats is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  This 
notice must include information that a downstream disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id., at 486.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, if the Board is granting the 
requested benefit, this too would render any notice error 
nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
October 2004 and July 2006.  These letters informed him of 
the evidence required to substantiate his claims, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  As for the Dingess requirements, since the Board 
is denying his claims for service connection for residuals of 
a fracture of the right fibula, chronic sinusitis, a 
choroidal nevus of the left eye, and night sweats, the 
downstream disability rating and effective date elements of 
these claims are ultimately moot.  So not providing notice 
concerning these downstream elements of these claims is 
nonprejudicial, i.e., harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records the Veteran and his representative 
have identified as pertinent to the claims, including both VA 
and private treatment records.  The Veteran was afforded VA 
examinations in September 2005 to determine whether he has 
any of the claimed disabilities, and, if so, whether they 
were incurred in service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

II.  Residuals of a Chest Wound

The Veteran claims that he sustained a minor shell fragment 
wound to his chest while engaging in combat in Vietnam.  He 
is therefore seeking service connection for residuals of this 
chest wound.  For the reason set forth below, the Board finds 
that the evidence supports the Veteran's claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  
Stated somewhat differently, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At his hearing, the Veteran testified that he sustained a 
minor shrapnel wound to his chest during a hand grenade 
attack in Vietnam.  He explained that the wound was so small 
that a medic simply put a Band-Aid over the cut to stop the 
bleeding, which is why the injury was not entered in his 
service treatment records and why he did not receive the 
Purple Heart Medal.  Nevertheless, the evidence supports the 
Veteran's claim that this injury actually occurred.  

Although the Veteran was not awarded the Purple Heart Medal, 
he was awarded the Combat Infantry Badge.  Since this award 
reflects that the Veteran engaged in combat with an enemy 
force, the Board will presume that he sustained a shell 
fragment wound to his chest while on active duty.  In this 
regard, 38 U.S.C.A.         § 1154(b) provides a relaxed 
evidentiary standard of proof with respect to the issue of an 
in-service injury for any injury alleged to have been 
incurred in combat.  See Collette v. Brown, 82 F.3d 389 
(1996).

However, even though the shell fragment wound injury can be 
presumed under 38 C.F.R. § 1154(b), the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of whether the Veteran has a current 
residual disability as a result of that injury, which 
generally requires competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  In other words, 
the Veteran must show that he has a current disability as a 
result of his in-service chest wound.  However, the record 
contains conflicting information concerning this element.  

A September 2005 VA examination report notes that chest X-
rays were unremarkable and that there was no evidence of a 
residual disability involving a shell fragment wound, such as 
a scar.  Nevertheless, a January 2002 radiograph report notes 
the presence of a "metallic density subcutaneous foreign 
body in the anterior midline at approximately the level of 
the sternum manubrial joint consistent with shrapnel."  
(Emphasis added).  A February 2004 radiology report also 
notes the presence of a 6 mm radiodense metallic foreign body 
in the soft tissues of the anterosuperiod chest way.  It was 
noted that this foreign body was also present on a previous 
chest examination in July 1999.

In light of these findings, the Board concludes that there 
appears to be a balance of positive and negative evidence 
concerning the issue of whether the Veteran has a retained 
shell fragment in his chest (i.e. a residual disability) from 
the shell fragment wound injury in Vietnam.  The Board 
acknowledges that the radiology reports showing a retained 
metal fragment do not indicate its source.  But since there 
is no evidence that the Veteran sustained a shrapnel wound 
injury after service, one can only conclude that the retained 
metal fragment, which one radiologist indicated is consistent 
with shrapnel, is from the presumed in-service hand grenade 
injury.  

Consequently, resolving all reasonable doubt in his favor, 
the Board finds that the Veteran has a current disability 
related to an in-service injury.  38 C.F.R. § 3.102.  See 
also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  Thus, 
service connection for residuals of a chest wound is granted.

III.  Residuals of a Fracture of the Right Fibula

At his hearing, the Veteran testified that he fractured his 
right fibula after jumping off a truck in Kuwait.  However, 
his service treatment records make no reference to any kind 
of injury to his right leg.  These records therefore provide 
evidence against the Veteran's claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  It is also worth mentioning that the 
Veteran has not alleged that he fractured his leg right leg 
while engaged in combat.  The Board will therefore not 
presume that such an injury occurred in service.  38 U.S.C.A. 
§ 1154.  

But more importantly, there also is no medical evidence of a 
current disability involving the Veteran's right leg.  X-rays 
associated with a VA compensation examination in September 
2005 show no evidence of any dislocation or fracture.  The VA 
examiner therefore diagnosed the Veteran with status post 
right fractured fibula, by history, with no residual.  

Thus, since there is no medical evidence of a current 
disability involving the Veterans right leg, service 
connection for residuals of a fracture of the right fibula 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability);  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection residuals of a fracture of the right 
fibula.  Despite the Veteran's statements in support of his 
claim, he is simply not competent in attribute his pain to a 
clinical diagnosis  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95 (laypersons are not competent 
to render medical opinions).  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

IV.  Chronic Sinusitis

The Veteran is seeking service connection for chronic 
sinusitis.  But this claim must also be denied on the basis 
no medical evidence shows that he has sinusitis.  Instead, 
the medical evidence shows that the Veteran's sinus problems 
have been attributed to allergic rhinitis and a deviated 
nasal septum, both of which are separate disabilities for 
which service connection has been established. 

The service treatment records as well as records from Fort 
Riley Hospital show treatment for perennial allergic rhinitis 
since April 2004.  However, none of these records lists a 
separate diagnosis of chronic sinusitis, thereby providing 
evidence against the claim.  See Struck, supra.  A September 
2005 VA examination report also includes a medical opinion 
that the Veteran does not have sinusitis.  After examining 
the Veteran's sinuses, including recent radiographs, the 
examiner diagnosed the Veteran with seasonal rhinosinusitis, 
by history.  The Board reiterates that service connection for 
rhinosinusitis has already been granted and is not an issue 
currently before the Board

Therefore, in the absence of a current disability involving 
sinusitis, the Board finds that the preponderance of the 
evidence is against the claim.  See Degmetich, Sanchez-
Benitez, Brammer, all supra.  The Veteran is simply not 
qualified to attribute his sinus problems to a diagnosis of 
chronic sinusitis.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

V.  Choroidal Nevus Involving the Left Eye

The Veteran is seeking service connection for a choroidal 
nevus on his left eye.  However, because this is a congenital 
or developmental defect, with no evidence of a superimposed 
disease or injury in service, his claim must be denied.

Congenital and developmental defects are not disabilities 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits.  38 C.F.R. §§ 
3.303, 4.9 (2008).  Therefore, such disorders require more 
than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the congenital or developmental defect was subject 
to a superimposed disease or injury during military service 
that resulted in increased disability.  VAOPGCPREC 82- 90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right, though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

The Veteran testified at his hearing that a choroidal nevus 
was first discovered on his left eye in 1999, while on active 
duty.  A choroidal nevus is a defined as "a flat or slightly 
raised uveal nevus of the choroid."  See Dorland's 
Illustrated Medical Dictionary 1262 (30th ed. 2003).  And a 
nevus is defined as "any congenital lesion of the skin."  
Id. at 1261.  

Indeed, the service treatment records confirm that a 
choroidal nevus of the left eye was fist diagnosed in 
December 1997.  However, none of these records indicates that 
this condition was ever subject to a superimposed disease or 
injury during service.  See Struck, supra.  

These records are consistent with findings contained in a 
September 2005 VA examination report, which also makes no 
reference to a superimposed disease or injury involving the 
left eye.  The examiner specifically determined that the 
Veteran's choroidal nevus in his left eye had remained 
unchanged since it was first diagnosed in 1997.  An 
examination revealed that the Veteran had 20/20 corrected 
vision bilaterally, with excellent ocular function.  The 
examiner then commented that choroidal nevus is a congenital 
abnormality and rarely degenerates into any type of malignant 
disease.  

Since the Veteran's choroidal nevus of his left eye is a 
congenital or developmental defect, with no evidence that 
this condition was ever subject to a superimposed disease or 
injury during service, the Board finds that the preponderance 
of the evidence is against the claim.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53- 56.  Accordingly, the appeal is denied.






VI.  Night Sweats

The Veteran claims that he began having night sweats while on 
active duty in the military, which he attributes to Agent 
Orange exposure in Vietnam.  However, because night sweats 
have not been attributed to a clinical diagnosis or 
disability, service connection is not warranted for these 
symptoms.  

The Board notes that service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements: 
(1) that the Veteran served in the Republic of Vietnam during 
the Vietnam War era; and (2) that the Veteran has been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Thus, the element of a current disability is 
still a requirement for presumptive service connection based 
on Agent Orange exposure.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A mere symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See, e.g., Sanchez-Benitez, App. at 283-84 (discussing this 
in the context of mere pain, without any underlying condition 
to account for it). 

With this in mind, the Veteran's complaints of night sweats 
represent only a finding and not an actual disability in and 
of itself for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, 
night sweats alone are not a "disability" for VA compensation 
benefits purposes.  Accordingly, service connection must be 
denied for this claimed condition.  If the Veteran develops a 
disability that he believes is causing his night sweats, he 
is encouraged to file a claim for service connection for such 
disability.  But the claims file contains no current evidence 
of a disability manifested by night sweats.  


ORDER

Service connection for residuals of a chest wound is granted. 

Service connection for residuals of a fracture of the right 
fibula is denied. 

Service connection for chronic sinusitis is denied. 

Service connection for a choroidal nevus of the left eye is 
denied.

Service connection for night sweats is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claim for an 
initial compensable rating for his service-connected 
headaches.  

The Veteran testified at his hearing that his headaches have 
worsened since his most recent VA examination in September 
2005 - which is now over three years old.  In particular, the 
Veteran indicated that his headaches have recently caused 
prostrating attack, which is relevant in rating headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  As such, 
the Veteran should be scheduled to undergo another VA 
examination to determine the current severity of his 
headaches.  See 38 U.S.C.A.    § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board 
should have ordered a contemporaneous examination of Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected headaches.  In doing so, the 
examiner should comment on whether the 
Veteran's headaches cause prostrating 
attacks, and, if so, the frequency of 
such attacks.  (Prostration is defined as 
extreme exhaustion or powerlessness.)  
The examiner should also comment on the 
extent, if any, these headaches impair 
the Veteran's ability to work.  The 
examination report must include the 
rationale for all opinions expressed.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


